Filed 3/8/22 P. v. Howard CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                   2d Crim. No. B313429
                                                            (Super. Ct. No. 2020033173)
      Plaintiff and Respondent,                                  (Ventura County)

 v.

 BRETT EVANS HOWARD,

      Defendant and Appellant.


       Brett Evans Howard appeals the judgment entered after a
jury convicted him of second degree robbery (Pen. Code, § 211),1
false personation of another (§ 529, subd. (a)(3)), giving false
information to a police officer (§ 148.9, subd. (a)), escape from
arrest (§ 836.6, subd. (b)), and resisting arrest (§ 148, subd.
(a)(1)). Appellant was sentenced to two years and eight months
in state prison.
       In November 2020, appellant stole a power tool from Home
Depot and escaped police custody after his arrest. Following a


         1   All further references are to the Penal Code.
two-hour search that included multiple units, a helicopter,
drones, and a SWAT team, a K-9 officer located appellant hiding
in an avocado tree in an orchard behind the police station.
       We appointed counsel to represent appellant in this appeal.
After an examination of the record, counsel filed an opening brief
that raises no arguable issues. On November 29, 2021, we
notified appellant by mail that he had 30 days within which to
personally submit any contentions or issues he wished us to
consider. The 30 days have since passed, and appellant has not
presented any contentions or issues for our consideration.
       We have reviewed the entire record and are satisfied that
appellant’s counsel has fully complied with counsel’s
responsibilities and that no arguable issue exists. (People v.
Wende (1979) 25 Cal.3d 436.)
                          DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.

                                    YEGAN, J.
We concur:

             GILBERT, P. J.



             PERREN, J.




                                2
                    Anthony Sabo, Judge
              Superior Court County of Ventura
               ______________________________

      Adrian Dresel-Velasquez, under appointment by the Court
of Appeal, for Defendant and Appellant.

     No appearance for Respondent.